 

Exhibit 10.1

 

CYTOKINETICS, INCORPORATED

AMENDED AND RESTATED 2004 EQUITY INCENTIVE PLAN

AMENDED BY THE BOARD OF DIRECTORS: FEBRUARY 6, 2013

APPROVED BY STOCKHOLDERS: MAY 22, 2013

AMENDED TO REFLECT THE REVERSE STOCK SPLIT: JUNE 25, 2013

AMENDED AND RESTATED BY THE BOARD OF DIRECTORS: FEBRUARY 3, 2015

APPROVED BY STOCKHOLDERS: MAY 20, 2015

APPROVED BY STOCKHOLDERS: [MAY 18, 2017]

1. PURPOSES OF THE PLAN AND PERMITTED AWARDS.

The purposes of this Plan are to attract and retain the best available personnel
for positions of substantial responsibility, to provide additional incentive to
Employees, Directors and Consultants, and to promote the success of the
Company’s business. The Plan permits the grant of Incentive Stock Options,
Nonstatutory Stock Options, Restricted Stock, Restricted Stock Units, Stock
Appreciation Rights, Performance Units and Performance Shares.

2. SHARES SUBJECT TO THE PLAN.

(a) Shares Subject to the Plan. Subject to adjustments as specified in
Section 12 of the Plan, the maximum aggregate number of Shares that may be
issued under the Plan is 11,637,190 Shares. The Shares may be authorized, but
unissued, or reacquired Stock.

(b) Treatment of Lapsed Awards. To the extent that an Award terminates, expires,
or lapses for any reason, any shares of Stock subject to the Award shall again
be available for the grant of an Award pursuant to the Plan. Any shares of Stock
tendered or withheld to satisfy the grant or exercise price or tax withholding
obligation pursuant to any Award shall be treated as issued under this Plan and
shall be deducted from the aggregate number of shares which may be issued under
Section 2(a). Shares of Stock repurchased on the open market with the proceeds
of an exercise price shall not again be available for the grant of an Award
pursuant to the Plan. Notwithstanding that a Stock Appreciation Right may be
settled by the delivery of a net number of shares of Stock, the full number of
shares of Stock underlying such Stock Appreciation Right shall not again be
available for the grant of an Award pursuant to the Plan. In addition, no shares
of Stock may again be optioned, granted or awarded if such action would cause an
Incentive Stock Option to fail to qualify as such under Section 422 of the Code.

(c) Calculation of Share Reserve Under the Fungible Ratio. For purposes of
determining the number of shares of Stock issuable or transferred pursuant to
Section 2(a), each share of Stock which is issued or transferred pursuant to a
Full Value Award (i) prior to May 20, 2015, shall be treated as if two shares of
Stock had been so issued or transferred, and (ii) on and after May 20, 2015,
shall be treated as if 1.17 shares of Stock had been so issued or transferred.
To the extent there is issued a share of Stock pursuant to a Full Value Award
that counted as more than one share against the number of shares available for
issuance under this Section and such share of Stock again becomes available for
issuance under the Plan pursuant to this Section, then the number of shares of
Stock available for issuance under the Plan shall increase by (A) two shares of
Stock for shares returning prior to May 20, 2015, and (B) 1.17 shares of Stock
for shares returning on and after May 20, 2015. To the extent permitted by
Applicable Law or any exchange rule, shares of Stock issued in assumption of, or
in substitution for, any outstanding awards of any entity acquired in any form
of combination by the Company or any Subsidiary shall not be counted against
shares of Stock available for grant pursuant to this Plan. The settlement of any
Award in cash shall not be counted against the shares available for issuance
under the Plan.

(d) Incentive Stock Option Limit. Subject to the provisions of Section 12
relating to capitalization adjustments, the aggregate maximum number of shares
of Stock that may be issued pursuant to the exercise of Incentive Stock Options
will be 11,637,190 shares of Stock.

(e) Section 162(m) Limitations. Subject to the provisions of Section 12 relating
to capitalization adjustments: (i) a maximum of 500,000 shares of Stock subject
to Options and SARs (such shares of Stock subject to adjustment to reflect any
stock split on or before the effective date of the Plan) whose value is
determined by reference to an increase over an exercise or strike price of at
least 100% of the Fair Market Value on the date the Award is granted may be
granted to any one Participant during any one calendar year, and (ii) a maximum
of 500,000 shares of Stock subject to Awards of Performance Units or Awards of
Performance Shares may be granted to any one Participant during any one calendar
year (whether the grant, vesting or exercise is contingent upon the attainment
during the Performance Period of the Performance Goals). If an Award is subject
to vesting or exercise contingent on the attainment during the Performance
Period of Performance Goals, then such Award will count only against the limit
applicable to Awards of Performance Units and Performance Shares. If a
Performance Unit could (but is not required to) be paid out in cash, it will
count only against the limit applicable to Awards of Performance Shares and
Performance Units.




A-1

--------------------------------------------------------------------------------

 

 

APPENDIX A

 

(f) Share Reserve. The Company, during the term of this Plan, will at all times
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.

3. ADMINISTRATION OF THE PLAN.

(a) Procedure. Unless and until the Board delegates administration to a
Committee as set forth below, the Plan shall be administered by the Board. The
Board may delegate administration of the Plan to a Committee or Committees of
one or more members of the Board. If administration is delegated to a Committee,
the Committee shall have the powers theretofore possessed by the Board,
including the power to delegate to a subcommittee any of the administrative
powers the Committee is authorized to exercise. The Board may designate
different Committees to administer the Plan with respect to different groups of
Service Providers. To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan will be
administered by a Committee of two or more “ outside directors” within the
meaning of Section 162(m) of the Code.

(b) Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator will have the authority, in its discretion:

(i) to determine the Fair Market Value;

(ii) to select the Service Providers to whom Awards may be granted hereunder;

(iii) to determine the number of Shares to be covered by each Award granted
hereunder and the date of grant; the date of grant of an Award will be, for all
purposes, the date on which the Administrator makes the determination granting
such Award, or such later date as is determined by the Administrator;

(iv) to approve forms of agreement for use under the Plan;

(v) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator will determine;

(vi) to construe and interpret the terms of the Plan and Awards granted pursuant
to the Plan;

(vii) to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;

(viii) to modify or amend each Award (subject to Section 19(c) of the Plan);
provided, however, that Board may amend the terms of an Award without the
affected Participant’s consent if necessary (A) to maintain the qualified status
of the Award as an Incentive Stock Option, (B) to clarify the manner of
exemption from, or to bring the Award into compliance with, Section 409A of the
Code, or (C) to comply with other Applicable Law;

(ix) to determine the terms and conditions of any, and with the approval of the
Company’s stockholders, to institute an Exchange Program;

(x) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

(xi) to allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant under an
Award; and

(xii) to make all other determinations deemed necessary or advisable for
administering the Plan.

(c) Prohibition Against Repricing. Subject to adjustments made pursuant to
Section 14, in no event shall the Administrator have the right to amend the
terms of any Award to reduce the exercise price of such outstanding Award or
cancel an outstanding Award in exchange for cash or other Awards with an
exercise price that is less than the exercise price of the original Award
without stockholder approval.

(d) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.

4. ELIGIBILITY.

Nonstatutory Stock Options, Restricted Stock, Restricted Stock Units, Stock
Appreciation Rights, Performance Units and Performance Shares may be granted to
Service Providers. Incentive Stock Options may be granted only to Employees.




A-2

--------------------------------------------------------------------------------

 

 

APPENDIX A

 

5. TERMS RELATING TO STOCK OPTIONS AND STOCK APPRECIATION RIGHTS.

Each Option or SAR will be in such form and will contain such terms and
conditions as the Board deems appropriate. All Options will be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
will be issued for shares of Stock purchased on exercise of each type of Option.
If an Option is not specifically designated as an Incentive Stock Option, or if
an Option is designated as an Incentive Stock Option but some portion or all of
the Option fails to qualify as an Incentive Stock Option under the applicable
rules, then the Option (or portion thereof) will be a Nonstatutory Stock Option.
The provisions of separate Options or SARs need not be identical; provided,
however, that each Award Agreement will conform to (through incorporation of
provisions hereof by reference in the applicable Award Agreement or otherwise)
the substance of each of the following provisions:

(a) Term of Option. The term of each Option or SAR will be stated in the Award
Agreement and will not exceed ten years from the date of grant, except that in
the case of an Incentive Stock Option granted to a Participant who is a Ten
Percent Stockholder, the term of the Incentive Stock Option may not be more than
five years from the date of grant.

(b) Exercise Price. The exercise or strike price of each Option or SAR will be
not less than 100% of the Fair Market Value of the Stock on the date the Award
is granted, except that for Options or SARs granted to a Ten Percent
Stockholder, the exercise or strike price of each Option or SAR will not be less
than 110% of the Fair Market Value of the Stock on the date of grant.
Notwithstanding the foregoing, an Option or SAR may be granted with an exercise
or strike price lower than 100% of the Fair Market Value of the Stock subject to
the Award if such Award is granted pursuant to an assumption of or substitution
for another option or stock appreciation right pursuant to a Corporate
Transaction and in a manner consistent with the provisions of Section 409A and,
if applicable, Section 424(a) of the Code. Each SAR will be denominated in
shares of Stock equivalents.

(c) Waiting Period and Exercise Dates. At the time an Option or SAR is granted,
the Administrator will fix the period within which the Option or SAR may be
exercised and will determine the vesting requirements and any other conditions
that must be satisfied before the Option or SAR may be exercised.

(d) Exercise of an Option. The Administrator will determine the acceptable
method (which may be electronic) and form of consideration for exercising an
Option, including the method of payment. Such consideration may include:
(i) cash; (ii) check; (iii) promissory note, to the extent permitted by
Applicable Laws; (iv) other Shares, provided that such Shares have a Fair Market
Value on the date of surrender equal to the aggregate exercise price of the
Shares as to which said Option will be exercised and provided that accepting
such Shares, in the sole discretion of the Administrator, shall not result in
any adverse accounting consequences to the Company; (iv) consideration received
by the Company under a cashless exercise program implemented by the Company in
connection with the Plan; (vi) such other consideration and method of payment
for the issuance of Shares to the extent permitted by Applicable Laws; or
(vii) any combination of the foregoing methods of payment. In the case of an
Incentive Stock Option, the Administrator will specify in the Award Agreement
the acceptable forms of consideration.

(e) Exercise and Payment of a SAR. The Administrator will determine the
acceptable method (which may be electronic) to exercise any outstanding SAR. The
appreciation distribution payable on the exercise of a SAR will be not greater
than an amount equal to the excess of (i) the aggregate Fair Market Value (on
the date of the exercise of the SAR) of a number of shares of Stock equal to the
number of Stock equivalents in which the Participant is vested under such SAR,
and with respect to which the Participant is exercising the SAR on such date,
over (ii) the strike price. The appreciation distribution may be paid in Stock,
in cash, in any combination of the two or in any other form of consideration, as
determined by the Board and contained in the Award Agreement evidencing such
SAR.

(f) Termination of Relationship as a Service Provider. Except as otherwise
provided in the applicable Award Agreement, if a Participant ceases to be a
Service Provider, other than for Cause or upon the Participant’s death or
Disability, any unvested portion of the Option or SAR shall terminate and will
revert to the Plan, and the Participant may exercise the vested portion of his
or her Option or SAR until the earlier of three months following the
Participant’s termination, or expiration of the Option or SAR. If the
Participant does not exercise his or her Option or SAR within the time
specified, the Option or SAR will terminate, and the Shares covered by such
Option or SAR will revert to the Plan. In the case of a Participant terminated
for Cause, the Option or SAR will terminate immediately upon such Participant’s
termination as a Service Provider, and the Participant will be prohibited from
exercising his or her Option or SAR from and after the date of such termination
for Cause.

(g) Disability of Participant. Except as otherwise provided in the applicable
Award Agreement, if a Participant ceases to be a Service Provider as a result of
the Participant’s Disability, any unvested portion of the Option or SAR shall
terminate and will revert to the Plan, and the Participant may exercise the
vested portion of his or her Option or SAR until the earlier of 12 months
following the Participant’s termination, or expiration of the Option or SAR. If
the Participant does not exercise his or her Option or SAR within the time
specified, the Option or SAR will terminate, and the Shares covered by such
Option or SAR will revert to the Plan.




A-3

--------------------------------------------------------------------------------

 

 

APPENDIX A

 

(h) Death of Participant. Except as otherwise provided in the applicable Award
Agreement, if a Participant dies while a Service Provider, any unvested portion
of the Option or SAR shall terminate and will revert to the Plan, and the
Participant’s properly designated beneficiary may exercise the Option or SAR
until the earlier of 12 months following Participant’s death, or until
expiration of the term of such Option or SAR. If no such beneficiary has been
designated by the Participant, then such Option or SAR may be exercised by the
personal representative of the Participant’s estate or by the person(s) to whom
the Option or SAR is transferred pursuant to the Participant’s will or in
accordance with the laws of descent and distribution. If the Option or SAR is
not so exercised within the time specified herein, the Award will terminate, and
the Shares covered by such Option or SAR will revert to the Plan.

(i) Rights of Holder of Option. Unless otherwise stated in the applicable Award
Agreement, an individual holding or exercising an Option or SAR shall have none
of the rights of a stockholder (for example, the right to receive cash or
dividend payments or distributions attributable to the subject Shares or to
direct the voting of the subject Shares) until the Shares covered thereby are
fully paid and issued to him. In no case shall an individual holding an Option
receive cash or dividend payments or distributions or dividend equivalents
attributable to unvested Shares underlying an Option. Except as provided in
Section 12(a) hereof, no adjustment shall be made for dividends, distributions
or other rights for which the record date is prior to the date of such issuance.

6. RESTRICTED STOCK.

(a) Grant of Restricted Stock. The Administrator may grant Shares of Restricted
Stock to Service Providers in such amounts as the Administrator, in its sole
discretion, will determine.

(b) Restricted Stock Agreement. Each Award of Restricted Stock will be evidenced
by an Award Agreement that will specify the Period of Restriction, the number of
Shares granted, and such other terms and conditions as the Administrator will
determine. Unless the Administrator determines otherwise, Shares of Restricted
Stock will be held by the Company as escrow agent until the restrictions on such
Shares have lapsed. The Administrator may impose such other restrictions on
Shares of Restricted Stock as it may deem advisable or appropriate.

(c) Transferability. Except as provided in this Section 6, Shares of Restricted
Stock may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction.

(d) Removal of Restrictions. Except as otherwise provided in this Section 6,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction. The Administrator, in its discretion, may accelerate
the time at which any restrictions will lapse or be removed.

(e) Voting Rights. During the Period of Restriction, Service Providers holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Administrator determines otherwise.

(f) Dividends and Other Distributions. During the Period of Restriction, Service
Providers holding Shares of Restricted Stock will be entitled to receive all
dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement. Any such dividends will be subject to
the same restrictions on transferability and forfeitability as the Shares of
Restricted Stock with respect to which they were paid. For clarity, Service
Providers holding Shares of Restricted Stock shall have the right to vote such
Shares and the right to receive any dividends declared or paid with respect to
such Shares provided that any such dividends shall be subject to the same
vesting restrictions as the underlying Shares subject to the Restricted Stock
during the Period of Restriction. Such dividends so accrued with respect to the
Shares subject to any Award of Restricted Stock, whether subject to time-based
and/or performance-based vesting criteria, shall become payable no earlier than
the date the applicable vesting criteria have been satisfied and the Period of
Restriction with respect to such Shares has lapsed.

(g) Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.

7. RESTRICTED STOCK UNITS.

(a) Grant of Restricted Stock Units; Vesting and Other Terms. Restricted Stock
Units may be granted to Service Providers at any time with the number of Units
to be determined by the Administrator. The Administrator will set service-based
or other vesting provisions in its discretion which, depending on the extent to
which they are met, will determine the number of Shares to be issued to the
Service Providers. Each Award of Restricted Stock Units will be evidenced by an
Award Agreement that will specify the vesting schedule, and such other terms and
conditions as the Administrator, in its sole discretion, will determine.




A-4

--------------------------------------------------------------------------------

 

 

APPENDIX A

 

(b) Earning of Restricted Stock Units; Form and Timing of Payment. Upon vesting
of Restricted Stock Units, the holder thereof will be issued that the number of
shares of Stock. Issuance of Shares upon the vesting of Restricted Stock Units
will be made as soon as practicable after vesting, but in no event later than
the time required to avoid adverse tax consequences under Section 409A of the
Code.

(c) Cancellation of Restricted Stock Units. If a holder of Restricted Stock
Units terminates service prior to the vesting of all Units or as otherwise
provided in an Award Agreement, all unvested Restricted Stock Units will be
forfeited and will again be available for grant under the Plan.

(d) Dividend Equivalents. Dividend equivalents may be credited in respect of
Shares covered by an Award Agreement covering a Restricted Stock Unit, as
determined by the Board and contained in such Award Agreement. At the sole
discretion of the Board, such dividend equivalents may be converted into
additional shares of Common Stock covered by the Restricted Stock Unit in such
manner as determined by the Board. Any additional shares covered by the
Restricted Stock Unit credited by reason of such dividend equivalents will be
subject to all of the same terms and conditions (including forfeiture
restrictions) of the underlying Restricted Stock Unit to which they relate, and
such dividend equivalent shall not be paid unless and until the time that the
Shares underlying the Restricted Stock Unit are vested and are distributed to
the Service Provider.

8. PERFORMANCE UNITS AND PERFORMANCE SHARES.

(a) Grant of Performance Units and Performance Shares. Performance Units and
Performance Shares may be granted to Service Providers at any time as determined
by the Administrator, in such numbers and subject to such other terms and
conditions as determined by the Administrator, in its discretion. For
Performance Units or Performance Shares intended to qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, (i) no Participant will receive Performance Units/Shares having an initial
value greater than $4,000,000, and (ii) no Participant will receive more than
500,000 Performance Units/Shares. Notwithstanding the foregoing limitation, for
Performance Units/Shares intended to qualify as “performance-based compensation”
within the meaning of Section 162(m) of the Code, in connection with his or her
initial service, a Service Provider may be granted up to an additional 500,000
Performance Units/Shares.

(b) Section 162(m) Performance Restrictions. For purposes of qualifying grants
of Performance Units/Shares as “performance-based compensation” under
Section 162(m) of the Code, the Administrator, in its discretion, may set
restrictions based upon the achievement of Performance Goals. The Performance
Goals will be set by the Administrator on or before the Determination Date. In
granting Performance Units/Shares which are intended to qualify under
Section 162(m) of the Code, the Administrator will follow any procedures
determined by it from time to time to be necessary or appropriate to ensure
qualification of the Award under Section 162(m) of the Code (e.g., in
determining the Performance Goals).

(c) Value of Performance Units/Shares. Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.

(d) Performance Objectives and Other Terms. The Administrator will set
performance objectives or other vesting provisions in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the Service
Providers. Each Award of Performance Units/Shares will be evidenced by an Award
Agreement that will specify the Performance Period, and such other terms and
conditions as the Administrator will determine. The Administrator may set
performance objectives based upon the achievement of Company-wide, divisional,
or individual goals, applicable federal or state securities laws, or any other
basis determined by the Administrator in its discretion.

(e) Earning of Performance Units/Shares. After the applicable Performance Period
has ended, the holder of Performance Units/Shares will be entitled to receive a
payout of the number of Performance Units/Shares earned by the Participant over
the Performance Period, to be determined as a function of the extent to which
the corresponding performance objectives or other vesting provisions have been
achieved. After the grant of a Performance Unit/Share, the Administrator, in its
sole discretion, may reduce or waive any performance objectives or other vesting
provisions for such Performance Unit/Share.

(f) Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period. The Administrator may pay
earned Performance Units/Shares in the form of cash, in Shares (which have an
aggregate Fair Market Value equal to the value of the earned Performance
Units/Shares at the close of the applicable Performance Period) or in a
combination thereof.

(g) Cancellation of Performance Units/Shares. On the date set forth in the Award
Agreement, all unearned or unvested Performance Units/Shares will be forfeited
and will again be available for grant under the Plan.




A-5

--------------------------------------------------------------------------------

 

 

APPENDIX A

 

(h) Dividends and Other Distributions. No cash dividends or distributions
declared with respect to Shares subject to the Performance Units/Shares shall be
paid to any Participant unless and until the Participant vests in such
underlying Performance Units/Shares. Upon the vesting of a Performance
Units/Shares, any cash dividends or distributions declared but not paid during
the vesting period with respect to such Performance Units/Shares shall be paid
to the Participant at the same time or times as the Shares underlying the
Performance Units/Shares. Any stock dividends declared on Shares subject to a
Performance Units/Shares shall be subject to the same restrictions and shall
vest at the same time as the Performance Units/Shares from which said dividends
were derived. All unvested dividends shall be forfeited by the Participants to
the extent their underlying Performance Units/Shares are forfeited.

9. PERFORMANCE GOALS.

The granting and/or vesting of Awards of Restricted Stock, Restricted Stock
Units, Performance Shares and Performance Units and other incentives under the
Plan may be made subject to the attainment of performance goals relating to one
or more business criteria within the meaning of Section 162(m) of the Code and
may provide for a targeted level or levels of achievement (“Performance Goals”)
including, with respect to the Company or any business unit: (a) cash position,
(b) clinical progression, (c) collaboration arrangements, (d) collaboration
progression, (e) earnings per share, (f) a financing event, (g) net income,
(h) operating cash flow, (i) market share, (j) operating expenses, (k) operating
income, (l) product approval, (m) product revenues, (n) profit after tax,
(o) projects in development, (p) regulatory filings, (q) return on assets,
(r) return on equity, (s) revenue growth, and (t) total stockholder return,
(u) implementation of, progression in or completion of projects or processes
(including, without limitation, progress in research or development programs,
progress in regulatory or compliance initiatives, clinical trial initiation,
clinical trial enrollment, clinical trial results, new or supplemental
indications for existing products, regulatory filing submissions, regulatory
filing acceptances, regulatory or advisory committee interactions, regulatory
approvals, product supply and systems development and implementation),
(v) completion of a joint venture or other corporate transaction, (w) employee
retention, (x) budget management and (y) to the extent that an Award is not
intended to comply with Section 162(m) of the Code, other measures of
performance selected by the Board. Prior to the Determination Date, the
Administrator will determine whether any significant element(s) will be included
in or excluded from the calculation of any Performance Goal with respect to any
Participant. Any Performance Goals may be used to measure the performance of the
Company as a whole or a business unit of the Company and may be measured
relative to a peer group or index or to another Performance Goal. With respect
to any Award, Performance Goals may be used alone or in combination. The
Performance Goals may differ from Participant to Participant and from Award to
Award. Prior to the Determination Date, the Administrator will determine whether
any significant element(s) will be included in or excluded from the calculation
of any Performance Goal with respect to any Participant. In all other respects,
Performance Goals will be calculated in accordance with the Company’s financial
statements, generally accepted accounting principles, or under a methodology
established by the Administrator prior to the issuance of an Award. In
determining the amounts earned by a Participant pursuant to an Award intended to
qualified as “performance-based compensation” under Section 162(m) of the Code,
the Administrator will have the right to reduce or eliminate (but not to
increase) the amount payable at a given level of performance to take into
account additional factors that the Administrator may deem relevant to the
assessment of individual or corporate performance for the Performance Period. A
Participant will be eligible to receive payment pursuant to an Award intended to
qualify as “performance-based compensation” under Section 162(m) of the Code for
a Performance Period only if the Performance Goals for such period are achieved.

10. LEAVES OF ABSENCE.

Unless the Administrator provides otherwise, vesting of Awards granted hereunder
will be suspended during any unpaid leave of absence. A Service Provider will
not cease to be an Employee in the case of (a) any leave of absence approved by
the Company or (b) transfers between locations of the Company or between the
Company, its Parent, or any Subsidiary. For purposes of Incentive Stock Options,
no such leave may exceed 90 days, unless reemployment upon expiration of such
leave is guaranteed by statute or contract. If reemployment upon expiration of a
leave of absence approved by the Company is not so guaranteed, then six months
and a day following the 1st day of such leave any Incentive Stock Option held by
the Participant will cease to be treated as an Incentive Stock Option and will
be treated for tax purposes as a Nonstatutory Stock Option.

11. TRANSFERABILITY OF AWARDS.

Unless determined otherwise by the Administrator, an Award may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by will or by the laws of descent or distribution and may be exercised,
during the lifetime of the Participant, only by the Participant. If the
Administrator makes an Award transferable, such Award will contain such
additional terms and conditions as the Administrator deems appropriate;
provided, however, that the




A-6

--------------------------------------------------------------------------------

 

 

APPENDIX A

 

Administrator may only make an Award transferable to one or more of the
following: (a) a “family member” (as defined pursuant to Rule 701 of the
Securities Act of 1933, as amended) of the Participant; (b) a trust for the
benefit of one or more of the Participant or the persons referred to in clause
(a); (c) a partnership, limited liability company or corporation in which the
Participant or the persons referred to in clause (a) are the only partners,
members or stockholders; or (d) charitable donations.

12. ADJUSTMENTS; DISSOLUTION OR LIQUIDATION; MERGER OR CHANGE IN CONTROL.

(a) Adjustments. In order to prevent diminution or enlargement of the benefits
or potential benefits intended to be made available under the Plan, in the event
that any dividend or other distribution (whether in the form of cash, Shares,
other securities, or other property), recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Shares or other securities of the
Company, or other change in the corporate structure of the Company affecting the
Shares occurs, the Administrator shall appropriately adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award, the numerical Share limits as
specified throughout the Plan.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, an Award will terminate
immediately prior to the consummation of such proposed action.

(c) Change in Control. In the event of a Change in Control, each outstanding
Award will be assumed or an equivalent option or right substituted by the
successor corporation or a Parent or Subsidiary of the successor corporation. In
the event that the successor corporation refuses to assume or substitute for the
Award, the Participant will fully vest in and have the right to exercise all of
his or her outstanding Options and SARs, including Shares as to which such
Awards would not otherwise be vested or exercisable, all restrictions on
Restricted Stock shall lapse, and, with respect to Performance Shares,
Restricted Stock Units and Performance Units, all performance goals or other
vesting criteria will be deemed achieved at target levels and all other terms
and conditions met.

(i) For the purposes of this subsection (c), an Award will be considered assumed
if, following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the fair market value of the consideration received in the merger or
Change in Control by holders of Stock for each Share held on the effective date
of the transaction; provided, however, that if such consideration received in
the Change in Control is not solely stock of the successor corporation or its
Parent, the Administrator may, with the consent of the successor corporation,
provide for the consideration to be received to be solely stock of the successor
corporation or its Parent equal in fair market value to the per share
consideration received by holders of Stock in the Change in Control. The
continuation or imposition of vesting terms or other restrictions on Awards in
connection with a Change of Control shall not prevent such Awards from being
considered assumed for purposes of this Section.

(ii) Notwithstanding the above, an Award that vests, is earned or paid-out upon
the satisfaction of one or more performance goals will not be considered assumed
if the Company or its successor modifies any of such performance goals without
the Participant’s consent; provided, however, a modification to such performance
goals only to reflect the successor corporation’s post-Change in Control
corporate structure will not be deemed to invalidate an otherwise valid Award
assumption.

(iii) If an Option or SAR is not assumed or substituted for in the event of a
Change in Control, the Administrator will notify the Participant that the Option
or SAR will be fully vested and exercisable for a stated period of time prior to
the Change of Control, as determined by the Administrator, and the Option or SAR
will terminate upon the expiration of such period.

(iv) With respect to Awards granted to an Outside Director that are assumed or
substituted for, if on the date of or following such assumption or substitution
the Participant’s status as a Director or a director of the successor
corporation, as applicable, is terminated other than upon a voluntary
resignation by the Participant not at the request of the successor, then the
Participant will fully vest in all Awards, and shall have the right to exercise
Options and SARs for such periods as provided in the applicable Award Agreement.

13. TAX WITHHOLDING.

(a) Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company will have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local, foreign or other
taxes (including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).




A-7

--------------------------------------------------------------------------------

 

 

APPENDIX A

 

(b) Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (i) paying cash, (ii) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
amount required to be withheld, (iii) delivering to the Company already-owned
Shares having a Fair Market Value equal to the amount required to be withheld,
or (iv) selling a sufficient number of Shares otherwise deliverable to the
Participant through such means as the Administrator may determine in its sole
discretion (whether through a broker or otherwise) equal to the amount required
to be withheld. The amount of the withholding requirement will be deemed to
include any amount which the Administrator agrees may be withheld at the time
the election is made, not to exceed the amount determined by using the maximum
federal, state or local marginal income tax rates applicable to the Participant
with respect to the Award on the date that the amount of tax to be withheld is
to be determined. The Fair Market Value of the Shares to be withheld or
delivered will be determined as of the date that the taxes are required to be
withheld.

14. CLAWBACK AND RECOVERY OF AWARDS.

All Awards granted under the Plan will be subject to recoupment in accordance
with any clawback policy that the Company is required to adopt pursuant to the
listing standards of any national securities exchange or association on which
the Company’s securities are listed or as is otherwise required by the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other applicable
law. In addition, the Board has adopted a clawback policy that allows the
Company to seek repayment of incentive compensation that was erroneously paid.
The policy provides that if the Board, or Compensation Committee as applicable,
determines that there has been a material misstatement of publicly issued
financial results from those previously issued to the public due to a knowing
violation of rules and regulations of the Securities and Exchange Commission or
Company policy, or the willful commission of an act of fraud, dishonesty, gross
recklessness or gross negligence, our Board or Compensation Committee will
review all incentive compensation made to our named executive officers during
the three year period prior to the restatement on the basis of having met or
exceeded specific performance targets. If such payments would have been lower
had they been calculated based on such restated results, our Board or
Compensation Committee will (to the extent permitted by governing law) seek to
recoup the payments in excess of the amount that would have been paid based on
the restated results.

15. CONDITIONS UPON ISSUANCE OF SHARES.

(a) Legal Compliance. Shares will not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.

(b) Investment Representations. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.

16. AMENDMENT AND TERMINATION OF THE PLAN.

(a) Amendment and Termination. The Administrator may at any time amend, alter,
suspend or terminate the Plan. The Company will obtain stockholder approval of
any Plan amendment to the extent necessary and desirable to comply with
Applicable Laws. Unless earlier terminated or extended, the Plan will continue
in effect until May 20, 2025, at which time it shall terminate without further
action on the part of the Board or the Company.

(b) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan will impair the rights of any Participant, without the
consent of the Participant. Termination of the Plan will not affect the
Administrator’s ability to exercise the powers granted to it hereunder with
respect to Awards granted under the Plan prior to the date of such termination.

17. MISCELLANEOUS

(a) Not An Employment or Service Contract. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, nor will they interfere in
any way with the Participant’s right or the Company’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.




A-8

--------------------------------------------------------------------------------

 

 

APPENDIX A

 

(b) Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, will relieve the Company of any liability in respect of
the failure to issue or sell such Shares as to which such requisite authority
will not have been obtained.

(c) Electronic Delivery. Any reference herein to a “written” agreement or
document will include any agreement or document delivered electronically, filed
publicly at www.sec.gov (or any successor website thereto) or posted on the
Company’s intranet (or other shared electronic medium controlled by the Company
to which the Participant has access).

(d) Compliance with Section 409A of the Code. Unless otherwise expressly
provided for in an Award Agreement, the Plan and Award Agreements will be
interpreted to the greatest extent possible in a manner that makes the Plan and
the Awards granted hereunder exempt from Section 409A of the Code, and, to the
extent not so exempt, in compliance with Section 409A of the Code. If the Board
determines that any Award granted hereunder is not exempt from and is therefore
subject to Section 409A of the Code, the Award Agreement evidencing such Award
will incorporate the terms and conditions necessary to avoid the consequences
specified in Section 409A(a)(1) of the Code, and to the extent an Award
Agreement is silent on terms necessary for compliance, such terms are hereby
incorporated by reference into the Award Agreement. Notwithstanding anything to
the contrary in this Plan (and unless the Award Agreement specifically provides
otherwise), if the shares of Stock are publicly traded, and if a Participant
holding an Award that constitutes “deferred compensation” under Section 409A of
the Code is a “specified employee” for purposes of Section 409A of the Code, no
distribution or payment of any amount that is due because of a “separation from
service” (as defined in Section 409A of the Code without regard to alternative
definitions thereunder) will be issued or paid before the date that is six
months following the date of such Participant’s “separation from service” (as
defined in Section 409A of the Code without regard to alternative definitions
thereunder) or, if earlier, the date of the Participant’s death, unless such
distribution or payment can be made in a manner that complies with Section 409A
of the Code, and any amounts so deferred will be paid in a lump sum on the day
after such six month period elapses, with the balance paid thereafter on the
original schedule.

(e) Choice of Law. The law of the State of Delaware will govern all questions
concerning the construction, validity and interpretation of this Plan, without
regard to that state’s conflict of laws rules.

18. DEFINITIONS.

As used herein, the following definitions will apply:

(a) “Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 3 of the Plan.

(b) “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” of the Company as such terms are defined in Rule 405 of the
Securities Act. The Board will have the authority to determine the time or times
at which “parent” or “subsidiary” status is determined within the foregoing
definition.

(c) “Applicable Law” means the requirements relating to the administration of
equity-based awards under U.S. federal and state corporate laws, U.S. federal
and state securities laws, the Code, any stock exchange or quotation system on
which the Stock is listed or quoted and the applicable laws of any foreign
country or jurisdiction where Awards are, or will be, granted under the Plan.

(d) “Award” means, individually or collectively, a grant under the Plan of
Options, SARs, Restricted Stock, Restricted Stock Units, Performance Units or
Performance Shares.

(e) “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. The
Award Agreement is subject to the terms and conditions of the Plan.

(f) “Board” means the Board of Directors of the Company.

(g) “Cause” means, in the absence of any written agreement between the
Participant and the Company defining such term, with respect to a Participant,
the occurrence of any of the following events: (i) such Participant’s commission
of any felony or any crime involving fraud, dishonesty or moral turpitude under
the laws of the United States or any state thereof; (ii) such Participant’s
attempted commission of, or participation in, a fraud or act of dishonesty
against the Company; (iii) such Participant’s intentional, material violation of
any contract or agreement between the Participant and the Company or of any
statutory duty owed to the Company; (iv) such Participant’s unauthorized use or
disclosure of the Company’s confidential information or trade secrets; or
(v) such Participant’s gross misconduct. The determination that a termination of
the Participant is either for Cause or without Cause will be made by the
Company, in its sole discretion. Any determination by the Company that the
service of a Participant was terminated with or without Cause for the purposes
of outstanding Awards held by such Participant under the Plan will have no
effect upon any determination of the rights or obligations of the Company or
such Participant for any other purpose.




A-9

--------------------------------------------------------------------------------

 

 

APPENDIX A

 

(h) “Change in Control” means the occurrence of any of the following events:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or

(ii) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;

(iii) A change in the composition of the Board occurring within a two-year
period, as a result of which less than a majority of the directors are Incumbent
Directors. “Incumbent Directors” means directors who either (A) are Directors as
of the effective date of the Plan, or (B) are elected, or nominated for
election, to the Board with the affirmative votes of at least a majority of the
Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); or

(iv) The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

(i) “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a section of the Code will be a reference to any successor or amended section of
the Code.

(j) “Committee” means a committee of Directors appointed by the Board in
accordance with Section 3 of the Plan.

(k) “Company” means Cytokinetics, Incorporated, a Delaware corporation, or any
successor thereto.

(l) “Consultant” means any person, including an advisor, engaged by the Company
or a Parent or Subsidiary to render services to such entity.

(m) “Determination Date” means the latest possible date that will not jeopardize
the qualification of an Award granted under the Plan as “performance-based
compensation” under Section 162(m) of the Code.

(n) “Director” means a member of the Board.

(o) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with
non-discriminatory standards.

(p) “Employee” means any person employed by the Company or any Parent or
Subsidiary of the Company.

(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(r) “Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for Awards of the same type (which may have
lower exercise prices and different terms), Awards of a different type, and/or
cash, (ii) Participants would have the opportunity to transfer any outstanding
Awards to a financial institution or other person or entity selected by the
Administrator, and/or (iii) the exercise price of an outstanding Award is
reduced. The Administrator will determine the terms and conditions of any
Exchange Program in its sole discretion, subject to the provisions of
Section 4(c).

(s) “Fair Market Value” means, as of any date, the value of Stock determined as
follows:

(i) If the Stock is listed on any established stock exchange or a national
market system, including without limitation the NASDAQ Global Market, the NASDAQ
Global Select Market or the NASDAQ Capital Market, its Fair Market Value will be
the closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or system on the day of determination, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;

(ii) If the Stock is regularly quoted by a recognized securities dealer but
selling prices are not reported, the Fair Market Value of a Share of Stock will
be the mean between the high bid and low asked prices for the Stock on the day
of determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable; or

(iii) In the absence of an established market for the Stock, the Fair Market
Value will be determined in good faith by the Administrator.

(t) “Fiscal Year” means the fiscal year of the Company.




A-10

--------------------------------------------------------------------------------

 

 

APPENDIX A

 

(u) “Full Value Award” means any Award other than an Option, SAR or other Award
for which the Participant pays the intrinsic value (whether directly or by
forgoing a right to receive a payment from the Company).

(v) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
thereunder.

(w) “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.

(x) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules thereunder.

(y) “Option” means a stock option granted pursuant to the Plan.

(z) “Outside Director” means a Director who is not an Employee.

(aa) “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.

(bb) “Participant” means the holder of an outstanding Award.

(cc) “Performance Period” means any Fiscal Year or such other period as
determined by the Administrator in its sole discretion.

(dd) “Performance Share” or “Performance Unit” means an Award granted to a
Participant pursuant to Section 8.

(ee) “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. Such restrictions may be based
on the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.

(ff) “Plan” means this Amended and Restated 2004 Equity Incentive Plan.

(gg) “Restricted Stock” means shares of Stock issued pursuant to a Restricted
Stock Award under Section 6 of the Plan, or issued pursuant to the early
exercise of an Option.

(hh) “Restricted Stock Unit” shall mean a bookkeeping entry representing an
amount equal to the Fair Market Value of one Share, granted pursuant to
Section 7. Each Restricted Stock Unit represents an unfunded and unsecured
obligation of the Company.

(ii) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.

(jj) “Section 16(b)” means Section 16(b) of the Exchange Act.

(kk) “Service Provider” means an Employee, Director or Consultant.

(ll) “Share” means a share of the Stock, as adjusted in accordance with
Section 12 of the Plan.

(mm) “Stock” means the Common Stock of the Company.

(nn) “Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with an Option, that pursuant to Section 5 is designated as a SAR.

(oo) “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

(pp) “Ten Percent Stockholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or any
Affiliate.

 

 

A-11